DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered. 

Election/Restrictions
Applicant’s election without traverse of species B, reflected in claims 1-4 and 7-12 in the reply filed on 02/16/2021 is acknowledged. Claims 5-6 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to the nonelected group. 

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 
Applicant argues:
[Page 5] of REMARKS,
Claim 1 recites “wherein a portion of the housing defining an end of the opening directly contacts a top surface of the semiconductor die from all sides.” Chen does not teach this limitation. The left edge of the mold compound 32 as shown in Fig. 13 does not directly contact the top surface of die 10 because of the overpad metallization 18. 
Examiner’s reply:
Referring to annotated fig. 12, the whole of each of the first, second and third end of the opening 36 is in direct contact with the top surface of the semiconductor die 10’. On the fourth end of the opening 36 as annotated, a portion of the opening 36 is in direct contact with the top surface of the semiconductor die 10’ and the rest portion is in direct contact with the overpad metallization 18. Fig. 13 is a cross-sectional view (side view) and could be taken from fig. 12, where the cross-section line goes through the overpad metallization 18. Thus, fig. 13 needs to be considered with fig. 12.

    PNG
    media_image1.png
    847
    740
    media_image1.png
    Greyscale

wherein a portion of the housing defining an end of the opening directly contacts a top surface of the semiconductor die from all sides’ is broad and doesn’t exclude a partial contact of the end of the opening with a top surface of the semiconductor die from all sides.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20170363492 A1) of record.

Regarding independent claim 1, Chen et al. teach an apparatus 30 (fig. 12-13; ¶ 0127-0139), comprising: 
a semiconductor die 10’ (fig. 13; ¶ 0128);
a housing 32 (¶ 0131) enclosing portions of the semiconductor die 10’, the housing 32 defining an opening 36 that extends from a surface of the semiconductor die 10’ to a plane along a surface of the housing 32, the housing 32 formed of a first material (plastic compound); and
a second material 38 (¶ 0139, 0042) disposed within the opening 36, and wherein the second material 38 is of silicone (¶ 0042, 0139), 
wherein a portion of the housing 32 defining an end of the opening 36 directly contacts a top surface of the semiconductor die 10’ from all sides (fig. 12).
Regarding claim 2, Chen et al. further teach the apparatus of claim 1, wherein the semiconductor die 10’ (Chen et al., fig. 13) is a first semiconductor die, the apparatus 30 further including a second semiconductor die 20 mounted to the portions of the first semiconductor die 10’, the second material 38 covering portions of the second semiconductor die 20.

Regarding claim 7, Chen et al. further teach, the apparatus of claim 2, wherein the second semiconductor die 20 (Chen et al., ¶ 0137) is wire bonded to the portions of the first semiconductor die 10’.

Regarding claim 8, Chen et al. further teach, the apparatus of claim 1, wherein the semiconductor die is mounted to a leadframe 33 within the housing 32 (fig. 33; ¶ 0045).

Regarding independent claim 9, Chen et al. teach an integrated circuit package 30 (fig. 12-13; ¶ 0127-0139), comprising: 
a substrate 33 (fig. 13; ¶ 0128);
a first die 10’ (¶ 0128) attached to and electrically connected to the substrate 33; 
a second die 20 (¶ 0128) attached to and electrically connected to the first die 10’ (¶ 0137); 
a first material 32 (¶ 0131) covering portions of the first die 10’; and
a second material 38 (¶ 0139, 0042, Silicone or fluro gel) covering portions of the second die 20 and portions of a surface of the first die 10’, the second material 38 within a cavity of the first material 32, 
wherein the second material 38 (gel, ¶ 0041-0042) is of silicone (¶ 0042, 0139) and wherein the first material includes 32 vertical sidewalls (outer sidewalls) extending to a plane along a top surface of the first material 32, and 
wherein a portion of the housing 32 defining an end of the opening 36 directly contacts a top surface of the semiconductor die 10’ from all sides (fig. 12).

Regarding claim 10, Chen et al. further teach, the integrated circuit packaging of claim 9, wherein the first material 32 (‘plastic’, ¶ 0131, Chen et al.) has different light transmission properties than the second material 38 (Silicone or fluro gel, ¶ 0139, 0042) (Note: As the materials are different, they have different light transmittance).

Regarding claim 11, Chen et al. further teach, the integrated circuit packaging of claim 10, wherein the second die 20 (Chen et al., ¶ 0137) includes a stress-sensitive semiconductor device.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claims 2 and using evidence Wen (US 20160376056 A1) of record, Dohmae (US 20100227454 A1) of record and Otani (US 6316840 B1) of record.

Regarding claim 3, Chen et al. further teach the apparatus of claim 2, wherein the first material 32 (‘corrosion resistant plastic’, ¶ 0131 of Chen et al.) has a first modulus of elasticity and the second material 38 (Silicone gel, ¶ 0042, 0139 of Chen et al.) has a second modulus of elasticity, the first modulus of elasticity being greater than the second modulus of elasticity (see evidences). 

Evidences: 
Evidence/Prior art Wen cited some examples of ‘corrosion resistant plastic’ materials in ¶ 0005 as polypropylene (PP), polytetrafluoroethylene (PTFE), perfluoroalkoxy (PFA), 
Evidence/Prior art Otani teaches the modulus of elasticity of Silicone gel as 9.8 Kpa (9800 N/mm2) (column 6, lines 51-57).
More evidences are available in the related field showing the first modulus of elasticity being greater than the second modulus of elasticity.

Regarding claim 4, Chen et al. further teach, the apparatus of claim 3, wherein the second semiconductor die 20 (Chen et al., ¶ 0137) includes a stress-sensitive semiconductor device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as applied to claims 11 and using evidence Wen (US 20160376056 A1) of record, Dohmae (US 20100227454 A1) of record and Otani (US 6316840 B1) of record.

Regarding claim 12, Chen et al. further teach the apparatus of claim 2, wherein the first material 32 (‘corrosion resistant plastic’, ¶ 0131 of Chen et al.) has a first modulus of elasticity and the second material 38 (Silicone gel, ¶ 0042, 0139 of Chen et al.) has a second modulus of elasticity, the first modulus of elasticity being greater than the second modulus of elasticity (see evidences). 

Evidences: 
Evidence/Prior art Wen cited some examples of ‘corrosion resistant plastic’ materials in ¶ 0005 as polypropylene (PP), polytetrafluoroethylene (PTFE), perfluoroalkoxy (PFA), polyvinylidene difluoride (PVDF) etc. As an example, Evidence/Prior art Dohmae mentions the modulus of elasticity of polypropylene (PP) as 1500 Mpa (¶ 0043).
2) (column 6, lines 51-57).
More evidences are available in the related field showing the first modulus of elasticity being greater than the second modulus of elasticity.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817